                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MOSTAFA ARAM AZADPOUR,                       :
         Plaintiff,                          :           CIVIL ACTION
                                             :
       v.                                    :
                                             :
AMCS GROUP, INC., and                        :
DOES (1)-(50),                               :           No. 19-1968
             Defendants.                     :

                                          ORDER

       AND NOW, this 5th day of February 2020, upon consideration of Defendant’s Motion to

Dismiss the First Amended Complaint and the responses and replies thereto, it is ORDERED that

Defendant’s Motion to Dismiss the First Amended Complaint (Document No. 38) is GRANTED.

Plaintiff’s First Amended Complaint is DISMISSED WITHOUT PREJUDICE.




                                          BY THE COURT:




                                          Berle M. Schiller, J.
